                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

HANH M. LY,                                   )      Civil No.: 3:17-cv-01613-JE
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
COMMISSIONER, SOCIAL                          )
SECURITY ADMINISTRATION,                      )
                                              )
       Defendant.                             )


                                             ORDER

       Plaintiff, Hanh M. Ly, moved the Court to award her $5,808.96 in attorney’s fees and

$19.77 in expenses under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) and

$400.00 in costs under the 28 U.S.C. §§ 2412(a) and 1920. (Doc. 23 at 5.) Defendant,

Commissioner of Social Security, filed a response stating that he has no objection to Plaintiff’s

motion and will defer to the Court’s assessment of the matter. (Doc. 24 at 1-2 & n.1.) The Court
having considered Plaintiff’s motion and the Defendant’s response thereto,

       HEREBY ORDERS that

Plaintiff is awarded $5,808.96 in attorney’s fees and $19.77 in expenses under the EAJA, 28

U.S.C. § 2412(d) and $400.00 in costs under the 28 U.S.C. §§ 2412(a) and 1920.


       DATED this _12th__ day of _February__ 2020


                                            ___/s/ John Jelderks_______________



SUBMITTED BY:

ROBERT A. FRIEDMAN, WSBA 7625
Robert A Friedman & Associates, P.S.
113 Cherry St. Suite 57164
Seattle, WA 98104-2205
425-252-5551
Fax: 425-259-7111
Email: robertf@rafalaw.com

Attorney for Plaintiff, Hanh M. Ly
(Admitted Pro Hac Vice)




ORDER – 2
